Citation Nr: 0813233	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-11 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Los Angeles, California


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency room care for abdominal pain, 
incurred on December 22, 23, and 27, 2004, at St. John's 
Regional Medical Center (St. John's).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 determinations by the VAMC 
located in Los Angeles, California, which denied a claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for emergency room care for abdominal pain, incurred 
on December 22, 23, and 27, 2004, at St. John's.  

In June 2006, a local hearing was held at the Los Angeles, 
California VAMC.  In June 2007, a video hearing was held 
before the undersigned Acting Veterans Law Judge at the Los 
Angeles, California RO.  Transcripts of these proceedings 
have been associated with the claims folder. 

The Board notes additional medical evidence was submitted 
after the January 2006 statement of the case (SOC) was 
issued.  As this evidence reflects that the veteran received 
treatment at the St. John's emergency room, the Board finds 
this evidence to be duplicative of evidence previously 
considered.  See 38 C.F.R. § 19.37(a) (2007).  As such, the 
Board may proceed to the merits of the claim.


FINDINGS OF FACT

1.  The veteran received unauthorized medical care for 
abdominal pain at St. John's on December 22, 23, and 27, 
2004.

2.  The evidence of record does not indicate that the veteran 
had any adjudicated service-connected disabilities at the 
time of the unauthorized medical care.

3.  Such care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.

4.  The preponderance of the credible and probative evidence 
establishes that a VA or Federal medical facility was 
feasibly available on December 22, 23, and 27, 2004, and an 
attempt to use it would have been considered reasonable by a 
prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for abdominal pain, at St. 
John's on December 22, 23, and 27, 2004, have not been met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
law.  Regulations implementing the VCAA were then published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the veteran has had a fair opportunity 
to present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  For example, the SOC provided the 
veteran with the governing laws and regulations, as well as 
the basis for the denial of his claim.  VA has satisfied its 
duties to inform and assist the veteran in this case.  The 
veteran was provided several opportunities to provide 
pertinent evidence in support of his claim.  In addition, the 
veteran was presented an opportunity to present his argument 
at the VAMC and the Board hearings.  Further development and 
further expending of VA's resources is not warranted.  The 
Board's decision to proceed in adjudicating this claim does 
not therefore prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Analysis

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
St. John's on December 22, 23, and 27, 2004.  Generally, the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54 (2007).  
The veteran's treatment at the non-VA facility was not 
authorized.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

As explained in the SOC of record, at the time of the 
hospitalization at issue, the veteran was not rated for any 
adjudicated service-connected disabilities.  It has also 
never been asserted that the veteran was participating in a 
rehabilitation program under 38 U.S.C. Chapter 31.  Thus, 
reimbursement is not available under the provisions of 38 
U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007), and these are the provisions 
under which his claim has primarily been considered by the 
VAMC.  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2007).  

The record reflects that the veteran presented to the 
emergency room of St. John's on December 22, 2004, at 10:00 
P.M., with complaints of abdominal pain.  Upon examination by 
emergency room personnel, it was found that there was no 
evidence of acute cardiopulmonary disease and no evidence of 
obstruction or free intraperitoneal air.  The veteran was 
released at approximately 1:00 am on December 23, 2004.  On 
December 27, 2004, the veteran was again admitted to the St. 
John's emergency room for abdominal pain.  Upon examination, 
it was found that the veteran had a thickened gallbladder 
wall of uncertain significance, which could represent 
gallbladder inflammation, acalculous cholecystitis, 
hypoproteinemia, or hepatitis.  It was further noted that the 
pancreas was not well visualized due to overlying bowel gas 
and that there was no evidence of free fluid or ascites.  The 
evidence of record reflects that the veteran was then 
prescribed vicodin for severe pain and released from St. 
John's.  

The veteran asserts that the abdominal pain he suffered upon 
admittance to St. John's was so severe as to render it 
impossible for him to pursue treatment at the nearest VA 
emergency room, which he alleges would have taken him 
approximately one hour to reach.  See hearing transcript, 
June 2007.  

The Board acknowledges the veteran's belief that his 
disability warranted emergency treatment.  However, the 
December 22, 2004 emergency room report noted that the 
veteran had been ill for 2 days prior to seeking medical 
treatment.  In addition, the veteran stated at the June 2006 
hearing that he felt ill for 2 days prior to his initial 
visit to the emergency room.  At no point during this two-day 
time period did the veteran attempt to contact the VA or seek 
VA treatment.  Following his initial discharge from St. 
John's, the veteran waited several more days before returning 
to the St. John's emergency room.  At no point during this 
time period did the veteran attempt to contact the VA or seek 
VA treatment.  

As it is clear from the evidence of record and the testimony 
given by the veteran at both the VAMC and the Board hearings 
that he was ill for several days prior to each visit to the 
emergency room, the Board finds that an attempt to use a VA 
or other Federal facility/provider would have been considered 
by a reasonably prudent person at some point during the days 
leading up to each visit to St. John's.  The Board notes the 
veteran's complaints that the nearest VA emergency room was 
too far for him to drive to in his condition.  However, as 
indicated in the January 2006 SOC and at the June 2006 VAMC 
hearing, the veteran had access to healthcare at VA 
facilities located in Oxnard, Santa Barbara, and North Hills, 
California.  The Board finds that an attempt to contact at 
least one of these facilities regarding his condition would 
have been considered by a reasonably prudent person.   

The Board notes the veteran's allegations that he suffered 
from an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity, specifically severe 
pain.  However, again the Board must note that the veteran 
was apparently experiencing symptoms for several days prior 
to each visit to the emergency room.  This delay indicates 
that the veteran's condition was not so severe that he felt 
waiting to seek medical attention would have been hazardous 
to life or health.  As such, the Board does not find his 
condition was such that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations. The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].
Accordingly, for the reasons stated above, reimbursement for 
medical treatment received on December 22, 23, and 27, 2004, 
under the provisions of 38 U.S.C.A. 
§ 1725 and § 1728 must be denied.


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency room care for abdominal pain, 
incurred on December 22, 23, and 27, 2004, at St. John's is 
denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


